Citation Nr: 1449580	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-15 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to extension of a temporary total rating for hospitalization due to service-connected posttraumatic stress disorder (PTSD) under 38 C.F.R. § 4.29. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which granted a temporary evaluation of 100 percent, from April 8, 2009, to June 1, 2009, for hospitalization in excess of 21 days for service-connected PTSD.


FINDINGS OF FACT

1. The Veteran is service connected for PTSD, which is currently evaluated as 30 percent disabling since November 26, 2002.  

2. The RO awarded a temporary total disability rating for his PTSD from April 8, 2009, to June 1, 2009, a period of 53 days total, based on periods of hospitalization for PTSD from April 8, 2009, to May 31, 2009, (a period in excess of 21 days), despite his discharge from the hospital on May 29, 2009.

3. There is no evidence that his hospitalization for PTSD extended beyond May 29, 2009, that he necessitated re-hospitalization at any point after May 29, 2009, so as to warrant extension of the temporary total rating for hospitalization beyond that date under 38 C.F.R. § 4.29, or that the Veteran's PTSD required a period of "convalescence" so as to warrant continuation of the total hospital rating for periods of 1, 2, or 3 months.


CONCLUSION OF LAW

The criteria for extension of temporary total rating for period of hospitalization for more than the 53 days awarded have not been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.29 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran was notified in an October 2009 letter, issued prior to the adjudication of his claim, of the evidence necessary to establish a total temporary rating under 
38 C.F.R. § 4.29.  He was specifically advised that the assignment of a temporary total disability rating was based on evidence showing the need for hospitalization for a service-connected disability for at least 21 days. 

The Board finds VA has satisfied its duty to assist the Veteran in the development of the issue on appeal.  His in-service and pertinent post-service treatment reports are of record.  Furthermore, he was afforded a VA examination in September 2009, the results of which support the Board's conclusion that an extension of the Veteran's temporary total rating is not warranted.

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.

Legal Criteria

Under 38 C.F.R. § 4.29, for ratings for service-connected disabilities requiring hospital treatment or observation, a total disability rating will be assigned, without regard to other provisions of the rating schedule, when it is established that a service-connected disability has required hospital treatment in a Department of Veterans Affairs or an approved hospital for a period in excess of 21 days or hospital observation at Department of Veterans Affairs expense for a service-connected disability for a period in excess of 21 days.  

(a) Subject to the provisions of paragraphs (d), (e), and (f) of this section this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  A temporary release, which is approved by an attending Department of Veterans Affairs physician as part of the treatment plan, will not be considered an absence.  

(1) An authorized absence in excess of 4 days, which begins during the first 21 days of hospitalization, will be regarded as the equivalent of hospital discharge effective the first day of such authorized absence.  An authorized absence of 4 days or less, which results in a total of more than 8 days of authorized absence during the first 21 days of hospitalization, will be regarded as the equivalent of hospital discharge effective the ninth day of authorized absence.  

(2) Following a period of hospitalization in excess of 21 days, an authorized absence in excess of 14 days or a third consecutive authorized absence of 14 days will be regarded as the equivalent of hospital discharge and will interrupt hospitalization effective on the last day of the month in which either the authorized absence in excess of 14 days or the third 14 day period begins, except where there is a finding that convalescence is required as provided by paragraph (e) or (f) of this section.  The termination of these total ratings will not be subject to § 3.105(e) of this chapter. 

(b) Notwithstanding that hospital admission was for disability not connected with service, if during such hospitalization, hospital treatment for a service-connected disability is instituted and continued for a period in excess of 21 days, the increase to a total rating will be granted from the first day of such treatment.  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order. 

(c) The assignment of a total disability rating on the basis of hospital treatment or observation will not preclude the assignment of a total disability rating otherwise in order under other provisions of the rating schedule, and consideration will be given to the propriety of such a rating in all instances and to the propriety of its continuance after discharge.  Particular attention, with a view to proper rating under the rating schedule, is to be given to the claims of veterans discharged from hospital, regardless of length of hospitalization, with indications on the final summary of expected confinement to bed or house, or to inability to work with requirement of frequent care of physician or nurse at home. 

(d) On these total ratings Department of Veterans Affairs regulations governing effective dates for increased benefits will control. 

(e) The total hospital rating if convalescence is required may be continued for periods of 1, 2, or 3 months in addition to the period provided in paragraph (a) of this section. 

(f) Extension of periods of 1, 2 or 3 months beyond the initial 3 months may be made upon approval of the Veterans Service Center Manager. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 C.F.R. §§ 3.102, 4.3 (2013).

Analysis

The Veteran has been assigned a temporary total rating (100 percent) from April 8, 2009, to June 1, 2009, for hospitalization in excess of 21 days due to service-connected PTSD.  This period constitutes a total of 53 days of compensation for hospitalization. In his notice of disagreement, and in other statements of record, the Veteran essentially contends that he should have received a temporary total evaluation for two months instead of just one month, because he was hospitalized for his PTSD for more than 21 days in April and more than 21 days in May, i.e. warranting hospitalization for 42 days.

By way of history, VA treatment records reflect that the Veteran was admitted to the VA Medical Center Carl Vinson/Dublin on April 8, 2009, into the PTSD treatment program, and that he was discharged on May 29, 2009, after 51 days.  The Veteran does not dispute this fact.

Based on the foregoing, and pursuant to the provisions of 38 C.F.R. § 4.29, the RO assigned a 100 percent rating for hospitalization in excess of 21 days, from April 8, 2009 (date of initial hospitalization) to June 1, 2009 (first day of month after discharge from hospitalization).  See November 2009 rating decision.

The Board notes that the Veteran was given a temporary total rating for the over 50 consecutive days he was hospitalized for his PTSD, from April 8, 2009 to May 29, 2009.  Presumably, the Veteran is arguing that he should have been given a temporary total rating for 21 days of hospitalization in April 2009, and a separate temporary total rating for 21 days of hospitalization in May 2009.  However, under the applicable rating criteria noted above, a temporary total rating will be effective the first day of continuous hospitalization, in this case, April 8, 2009, and will be terminated effective the last day of the month of hospital discharge, in this case, May 31, 2009.  

The regulations dictate that if a Veteran is hospitalized for a period of more than 21 days for a service-connected disability, he is entitled to a temporary total rating for that entire period of hospitalization, not for every 21 day period that he is hospitalized during that one single admission.  If the Veteran had been discharged 21 days after his admission on April 8, 2009, and then readmitted for more than 21 days for treatment of his PTSD, or another service-connected disability, then he would have been entitled to a temporary total rating for two separate time periods.  However, that is not the case here.  The evidence clearly shows that the Veteran was hospitalized on only one occasion, and treated for 51 consecutive days, from April 8, 2009 to May 29, 2009, with no discharge, absence or break in treatment during that time period.  

Furthermore, there were no allegations or evidence that convalescence was required for his PTSD and no additional hospital admission for his PTSD following his discharge in May 2009.  The evidence of record shows that during a VA examination in September 2009, he reported being seen daily for his PTSD, and participating in a patient care technician (PCT) program, which was helping.  The examiner concluded that the Veteran would improve.  Therefore, the Board finds that there is no legal basis to grant an extension of temporary total disability benefits for PTSD beyond June 1, 2009.  

The Veteran was hospitalized for PTSD on only one occasion, from April 2009 to May 2009, and he received outpatient treatment for PTSD after his May 29, 2009 discharge.  The RO thus appropriately assigned the effective date of the total temporary rating from April 8, 2009 (i.e., the date of initial admission to VA Medical Center Carl Vinson/Dublin), to June 1, 2009 (i.e., the first day of the month following hospital discharge, and/or termination of treatment for service-connected PTSD), pursuant to the provisions of 38 C.F.R. § 4.29.  As noted, there is no indication that the Veteran's PTSD necessitated re-hospitalization at any point after May 29, 2009, so as to warrant extension of the temporary total rating for hospitalization beyond that date under 38 C.F.R. § 4.29.  Moreover, there is no indication that the Veteran's PTSD required a period of "convalescence" so as to warrant continuation of the total hospital rating for periods of 1, 2, or 3 months.  See 38 C.F.R. § 4.29 (e).  Therefore, the Veteran is not entitled to temporary total disability benefits beyond the period(s) of hospitalization contemplated above.


ORDER

Extension of a temporary total rating for hospitalization due to service-connected PTSD is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


